O L S H A N PARK AVENUE TOWER●65 EAST 55TH STREET ●NEW YORK, NEW YORK 10022 TELEPHONE: 212.451.2300● FACSIMILE: 212.451.2222 EMAIL: ACRAWFORD@OLSHANLAW.COM DIRECT DIAL: 212.451.2232 April 7, 2015 VIA EDGAR AND ELECTRONIC MAIL Perry Hindin, Esq. Special Counsel United States Securities and Exchange Commission Office of Mergers and Acquisitions treet, N.E. Washington, D.C. 20549-3628 Re: Myers Industries, Inc. (“MYE” or the “Company”) Preliminary Proxy Statement Filed March 31, 2015 by GAMCO Asset Management Inc., Mario J. Gabelli, Philip T. Blazek, F. Jack Liebau, Jr. and Bruce M. Lisman File No. 001-08524 Dear Mr. Hindin: We acknowledge receipt of the verbal comments of the Staff (the “Staff”) of the U.S. Securities and Exchange Commission (the “Commission”), which we received on April 3, 2015 (the “Staff Comments”) with regard to the above-referenced Preliminary Proxy Statement, filed by GAMCO Asset Management Inc. (“GAMCO”) on March 31, 2015 (the “Proxy Statement”) in connection with the 2015 annual meeting of the Company (the “Annual Meeting”).We have reviewed the Staff Comments with our client, GAMCO, and provide the following responses on GAMCO’s behalf. In response to the verbal Staff Comments, GAMCO has revised the Proxy Statement.See page 1 of the cover letter and pages 7, 17 and 18 of the Proxy Statement. ***** In addition, the Staff is invited to contact the undersigned with any comments or questions it may have.We would appreciate your prompt advice as to whether the Staff has any further comments.Thank you for your assistance. Sincerely, /s/ Aneliya S. Crawford Aneliya S. Crawford cc: GAMCO Asset Management Inc. Steve Wolosky, Olshan Frome Wolosky LLP O L S H A N F R O M E W O L O S K Y L L P WWW.OLSHANLAW.COM April 7, 2015 Page 2 ACKNOWLEDGMENT In connection with responding to the comments of the Staff of the Securities and Exchange Commission (the “Commission”) relating to the Proxy Statement filed by the undersigned on March 31, 2015 (the “Filing”), each of the undersigned acknowledges the following: · Each of the undersigned is responsible for the adequacy and accuracy of the disclosure in the Filing. · The Staff’s comments or changes to disclosure in response to Staff comments in the Filing do not foreclose the Commission from taking any action with respect to the Filing. · The undersigned may not assert Staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. GAMCO Asset Management Inc. By: /s/ David Goldman Name: David Goldman Title: General Counsel /s/ David Goldman David Goldman Attorney-in-Fact for Mario J. Gabelli /s/ Philip T. Blazek Philip T. Blazek /s/ F. Jack Liebau, Jr. F. Jack Liebau, Jr. /s/ Bruce M. Lisman Bruce M. Lisman
